In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-18-00076-CR



ALONZO GUERRERO AKA ALONZO GUERRERO, JR., Appellant

                             V.

             THE STATE OF TEXAS, Appellee



          On Appeal from the 102nd District Court
                  Bowie County, Texas
              Trial Court No. 18F0244-102




        Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        The reporter’s record in this appeal was filed August 13, 2018, and the clerk’s record was

filed August 15, 2018, making the appellant’s brief originally due September 14, 2018. This Court

extended that briefing deadline twice, on appellant’s motions, resulting in the most recent due date

of November 12, 2018. We informed counsel when we granted the last extension request that

further requests for extension of time would not be granted absent extraordinary circumstances.

Counsel has filed a third motion seeking an additional fourteen-day extension of the briefing

deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

fourteen-day extension of the filing deadline. Consequently, counsel’s third motion to extend the

time to file the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter with this Court on or

before November 26, 2018. This gives counsel the full fourteen days he sought in his motion to

complete the brief, which we are certain will be adequate.

        IT IS SO ORDERED.


                                                    BY THE COURT


Date: November 20, 2018




                                                    2